          Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 1 of 9




 1
 2
3
                                                      FILED
                                                   HARRISBURG, PA
4
 5                                                    SEP 2 7 2019
 6
 7                                                        ill°'
                                                             ~~
                                               PER--o--='E~PU:-:::TYCLERK
 8
 9
10                  UNITED STATES DISTRICT COURT
11                             FOR THE
12                 MIDDLE DISTRICT OF PENNSYLVANIA
13
14
15
16   FRANCIS M. MUMMA, pro se           )
17
18              Plaintiff
                                        )) Case No.: \:,q ~ CV- \lo(oq
19                                      )
20         V.                           ) COMPLAINT AND DEMAND
21                                      ) FOR JURY TRIAL
22   PORTFOLIO RECOVERY                 )
23   AS SOCIATES , LLC,                 ) (Unlawful Debt Collection Practices)
24                                      )
25              Defendant               )
26
27
28
29
30
31                                COMPLAINT
32
33   FRANCIS M. MUMMA ("Plaintiff' ), pro se, hereby alleges the following

34   against

35   PORTFOLIO RECOVERY ASSOCIATES , LLC ("Defendant").

36



                                     Page 1 of 9
             Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 2 of 9




 1                                  INTRODUCTION

 2           1.    Plaintiffs Complaint is based on the Fair Debt Collection

 3   Practices Act, 15 U.S.C. §1692 et. seq. (FDCPA).

 4


 5                           JURISDICTION AND VENUE

 6           2.    Jurisdiction of this court arises pursuant to 15 U.S.C. §1692k(d),

 7   which states that such actions may be brought and heard before " any

 8   appropriate United States district court without regard to the amount in

 9   controversy," and 28 U.S.C. § 1331 grants this court original jurisdiction of all

10   civil actions arising under the laws of the United States.

11           3.    Defendant conducts business in the Commonwealth of

12   Pennsylvania and therefore, personal jurisdiction is established.

13           4.    Venue is proper pursuant to 28 U.S.C . §139l(b)(l).

14           5.    Declaratory relief is available pursuant to 28 U.S.C. §2201 and

15   2202.

16                                       PARTIES

17           6.    Plaintiff is a natural person residing in Hanover, Pennsylvania

18   17331.

19           7.    Plaintiff is a "consumer" as the term is defined pursuant to 15

20   U.S.C. §1692a(3).


                                          Page 2 of 9
           Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 3 of 9




 1         8.     Defendant is a "debt collector" as the term is defined pursuant to

 2   15 U.S.C. §1692a(6).

3          9.     Defendant operates nationally, as a debt collection company with

 4   corporate headquarters located at 120 Corporate Boulevard, Norfolk, Virginia

 s   23502.

 6                            FACTUAL ALLEGATIONS

 7         10.    Plaintiff does not have any past or present established relationship

 8   with Defendant.

 9         11.    Defendant acted through its agents, employees, officers, members,

10   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

11   representatives and insurers.

12         12.    At all relevant times, Defendant was attempting to collect an

13   alleged consumer debt from Plaintiff.

14         13.    The alleged debt at issue arose out of transactions, which were

1s   primarily for personal, family or household purposes.

16         14.    At all times, Plaintiff disputes owing any alleged debt.

17         15.    On or about September 29 th , 2018 Defendant sent a debt collection

18   notice to Plaintiffs address, demanding payment of an alleged credit card debt.

19         16.    On October 20th, 2018 Plaintiff sent a debt validation request to

20   the Defendant, pursuant to 15 U.S.C. §1692g(b) and disputed the debt.


                                          Page 3 of 9
           Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 4 of 9




 1


 2         16.    Plaintiff notified Defendant to cease and desist from collection of

 3   the alleged debt, because the debt was past the four (4) year statute of

 4   limitations and time barred pursuant to Pennsylvania law at 42 Pa. C.S.

 s   §5525(a).

 6         17.    Defendant, willfully continues to unlawfully attempt collection on

 7   an alleged debt, for which it is statutorily time barred from collecting pursuant

 8   to 42 Pa. C.S. §5525(a) and the Fair Credit Extension Uniformity Act

 9   (FCEUA) 73 P.S. §2270.4(a).

10

11                            CONSTRUCTION OF LAW

12         18.    The FDCPA is a strict liability statute. Taylor v. Perrin, Landry,

13   deLaunay & Durand, 103 F. 3d 1232 (5 th Cir. 1997). "Because the Act

14   imposes strict liability, a consumer need not show intentional conduct by the

15   debt collector to be entitled to damages." Russell v. Equifax A.R.S., 74 F. 3d

16   30 (2d Cir. 1996);

17   see also Gearing v. Check Brokerage Corp.,233 F.3d 469 (7th Cir. 2000)

18   (holding unintentional misrepresentation of debt collector's legal status

19   violated FDCPA); Cloman v. Jackson, 988 F. 2d 1314 (2d Cir. 1993).




                                         Page 4 of 9
           Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 5 of 9




 1          19.     The FDCP A is a remedial statute, and therefore must be construed

 2   liberally in favor of the debtor. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235

 3   (W.D. Wash. 2006). The remedial nature of the FDCPA requires that courts

 4   interpret it liberally. Clark v. Capital Credit & Collections Services, Inc. , 460

 s   F. 3d 1162 (9 th Cir. 2006). "Because the FDCPA, like the Truth in Lending Act

 6   (TILA) 15 U.S.C. §1601 et. seq., is a remedial statute, it should be construed

 7   liberally in favor of the consumer." Johnson v. Riddle, 305F.3d1107 (10 th

 8   Cir. 2002) .

 9         20.      The FDCPA is to be interpreted in accordance with the "least

10   sophisticated" consumer standard. See Jeter v. Credit Bureau, Inc., 760 F. 2d

11   1168(11 th Cir. 1985); Graziano v. Harrison, 950 F. 2d 107 (3 rd Cir. 1991);

12   Swanson v. Southern Oregon Credit Services, Inc., 869 F. 2d 1222 (9 th Cir.

13   1988). The FDCPA was not "made for the protected of experts, but for the

14   public- that vast multitude which includes the ignorant, the unthinking, and the

1s   credulous, and the fact that a false statement may be obviously false to those

16   who are trained and experienced does not change its character, nor take away

17   its power to deceive others less experienced." Id. The least sophisticated

18   consumer standard serves a dual purpose in that it ensures protection of all

19   consumers, against liability for bizarre or idiosyncratic interpretations of

20   collection notices. Cloman, 988 F. 2d at 1318.


                                          Page 5 of 9
           Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 6 of 9




 1                               COUNT!
 2                         DEFENDANT VIOLATED
 3               THE FAIR DEBT COLLECTION PRACTICES ACT
4
 5         21.    In its action to collect a disputed debt, Defendant violated the Fair

 6   Debt Collection Practices Act (FDCPA) in one or more of the following ways:

 7                a.     Defendant violated 15 U.S.C. § 1692e(2)(A) by

 8   misrepresenting the character, amount or legal status of the alleged debt. In

 g   that, Defendant has no verifiable proof that Plaintiff owes any alleged debt.

10   And, even if Plaintiff did owe the alleged debt in question the Defendant is

11   time barred from collection on said debt pursuant to Pennsylvania Statute;73

12   P.S. §2270.4(a) and Pennsylvania Code; 42 Pa. C.S. §5525(a)(l), thus

13   establishing Defendant has misrepresented the character, amount and/or legal

14   status of the alleged debt.

15                C.     Defendant violated 15 U.S.C. § 1692d, in that Defendant

16   used the U.S. postal system to send collection notices to Plaintiff, in an attempt

17   to collect on an alleged debt, that Defendant known or should have known was

18   past the statute of limitations to collect. The proximate cause of which was to

19   harass, oppress, embarrass or otherwise intimidate the Plaintiff to pay monies

20   not duly owed to the Defendant.

21                d.     Defendant violated 15 U.S.C. §1692f and §1692f(l), in that

22   Defendant sent unverified documents in the mail to Plaintiff that purported to


                                         Page 6 of 9
           Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 7 of 9




 1   reflect dollar amounts not authorized and/or recognized by Plaintiff as

 2   authentic, accurate and/or complete. Such actions by Defendant, only served to

 3   coerce, intimidate, oppress, and/or harass Plaintiff into making money

 4   payments to Defendant, for an alleged debt that was not legally owed by

 s   Plaintiff.

 6                           COUNT II
 7     VIOLATIONS OF THE FAIR CREDIT EXTENTION UNIFORMITY
 s                  ACT (FCEUA) 73 P.S. §2270.4(a)
 9
10          22.   Plaintiff incorporates all preceding paragraphs and realleges the

11   same herein as if fully set forth at length.

12          23.   Defendant has violated the FCEUA pursuant to 73 P.S.

13   §2270.4(a), in that, Defendant failed per se to comply with the 15 U.S.C.

14   §1692 et.seq. FDCPA. The FCEUA states in relevant parts as follows;

15
16                        "PENNSYLVANIA STATUTES
17                                TITLE 73.
18                    TRADE AND COMMERCE CHAPTER 42.
19                 FAIR CREDIT EXTENSION UNIFORMITY ACT
20


21          "73 P.S. § 2270.4 (2007) ;

22                {   2270.4. Unfair or deceptive acts or practices (a) BY DEBT

23   COLLECTORS.-- It shall constitute an unfair or deceptive debt collection act

24   or practice under this act ifa debt collector violates any of the provisions of



                                           Page 7 of 9
           Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 8 of 9




 1   the Fair Debt Collection Practices Act (Public Law 95-109, 15 USC § 1692

 2   et seq.)".

 3         24.      Plaintiff contends that Defendant violated the FCEUA, in that

 4   Defendant failed to comply with the requirements as set forth in 15 U.S.C

 5   § 1692 et seq., in regards to the collection of an alleged debt.

 6                                COUNT III
 7              VIOLATION OF STATE STATUTES OF LIMITATIONS
 8                           42 Pa. C.S. §5525(a)(l)
 9


10         25.      Plaintiff incorporates all preceding paragraphs and realleges the

11   same herein as if fully set forth at length.

12         25.      Defendant violated and continues to violate the four (4) year

13   Statute of Limitations as prescribed by the Pennsylvania legislature pursuant to

14   42 Pa. C.S. §5525(a)(l ), wherein it states;

15          "   § 5525. Four year limitation.
16         a. General rule.--Except as provided for in subsection (b), the following
17            actions and proceedings must be commenced within four years:
18
19          1. An action upon a contract, under seal or otherwise, for the sale,
20             construction or furnishing of tangible personal property or fixtures ".
21
22         26.      Defendant has willfully ignored and continues to ignore the

23   enacted law of the Pennsylvania legislature, by attempting to collect an alleged

24   debt that is past the time allowed by law to collect, to Plaintiffs detriment.

25


                                           Page 8 of 9
I   '   •
                      Case 1:19-cv-01669-KM Document 1 Filed 09/27/19 Page 9 of 9




            1         WHEREFORE, Plaintiff, FRANCIS M. MUMMA, respectfully prays

            2   this Honorable Court enter judgment as follows:

            3                a. Any and all actual compensatory damages suffered pursuant to

            4                   15 U.S.C. §1692k(a)(l).

            s                b. Statutory damages of $1000.00 for the violation of the FDCPA

            6                   pursuant to 15 U.S.C. §1692k(a)(2)(A).

            7                c. Any statutory damages allowed by Pennsylvania law pursuant

            8                   to violations of73 P.S . §2270.4(a)

            9                d. Any and all reasonable fees and costs of litigation, witness fees

        10                      and to include time and energy spent maintaining this action.

        11                   e. Any other relief deemed appropriate by the Honorable Court.

        12                              DAMAND FOR JURY TRIAL

        13            Please take NOTICE that Plaintiff, FRANCIS M. MUMMA, hereby

        14      demands a trial by jury in this case.

        15


        16                                                 RESPECTFULLY SUBMITTED,

        17                                                 By~ / ~ Q
        18                                                        Zi;~ Mumma, pro se     ~
        19                                                   23 5 Meade A venue
        20                                                   Hanover, Pennsylvania 17331




                                                        Page 9 of 9
